COURT OF APPEALS FOR THE
                                      FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER WITHDRAWING MEDIATION ORDER



Cause number:                01-18-00051-CV

Style:                       In the interest of R.A.J., C.A.J., and G.G.J.


      The Appellee has objected to mediation.                               The Court’s mediation order dated
August 15, 2018 is withdrawn.

Judge's signature: /s/ Michael Massengale
                    Acting individually



Date: August 24, 2018
*        Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
         motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:    Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
         should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
         for rehearing. TEX. R. APP. P. 10.4(a).